Judgment and order reversed upon the law and the *861facts, and new trial granted, costs to abide the event. We are unable to say as matter of law, under the circumstances shown in this record, that defendant Long Island Railroad Company owed no duty to plaintiffs’ intestate by way of protecting him while at work in the place in question. In so deciding we do not pass upon the liability of defendant New York, New Haven and Hartford Railroad Company for its alleged failure to exercise reasonable care in the circumstances. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.